Citation Nr: 0619649	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-40 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder.


REPRESENTATION

Appellant represented by:	Stephen P. Wolfe, Private 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Father




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to April 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied 
entitlement to service connection for a nervous condition.  
The veteran was notified of this decision in November 1986 
and did not appeal.  

2.  Evidence received since the November 1986 rating decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a mental disorder is not new and 
material, and therefore, the claim is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2005).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters from August 2003, November 
2004, and January 2006 each informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, these letters each advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The August 2003 and November 2004 letters notified the 
veteran of the evidence and information required to reopen a 
new and material evidence claim and defined what qualifies as 
"new" and "material" evidence.  See Kent v. Nicholson, No. 
04-181 (March 31, 2006).  The August 2003 and November 2004 
letters also stated the specific bases upon which the 
veteran's claim was denied, that the veteran had not 
demonstrated his disability was incurred in or aggravated by 
active duty and that the evidence did not show that an 
acquired psychiatric disorder was manifest to a compensable 
degree within one year following discharge.  These letters 
also stated the types of new and material evidence he should 
submit in connection with his claim to reopen, including 
statements from physicians who treated the veteran during or 
shortly following service and statements from people who 
served with the veteran or who knew of his condition at the 
time it was incurred.  The September 2004 statement of the 
case, the January 2006 supplemental statement of the case, 
and the June 2004 notice of the RO rating decision provide 
additional notice of the relevant laws and regulations.  The 
Board notes that the August 2003 letter was sent to the 
appellant prior to the June 2004 rating decision.  VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board also notes that the November 2004 and January 2006 
letters explicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Additionally, the August 2003 notice implicitly informed him 
of this duty, advising the veteran to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Moreover, the veteran signed a statement which was received 
by the RO in January 2005 indicating that he had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for a mental 
disorder, but there has been no notice of the types of 
evidence necessary to demonstrate the severity of the 
disability or establish an effective date for any service 
connection granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The RO furnished the appellant letters in August 
2003, November 2004, and January 2006 in which it advised the 
veteran of the need to submit evidence demonstrating the 
existence of his claimed disability.  Since the Board 
concludes below that new and material evidence has not been 
submitted to reopen the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  Service medical records (SMRs) and VA 
Medical Center (VAMC) records have been obtained and are 
associated with the claims folder.  The Board also finds VA 
has satisfied its duty to assist with respect to private 
medical records identified by the veteran at his August 2005 
hearing.  The veteran did not mention these records in 
response to earlier VA attempts to develop his claim, and he 
did not respond to the January 2006 letter requesting 
information sufficient to identify the treatment providers 
and authorizing the release of his medical records to VA.  
The veteran is required to comply with VA attempts to assist 
in the development of his claim.  38 C.F.R. § 3.159(c)(1)(i)-
(ii); see Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, no further action is required by the RO with 
respect to these records.  

The Board also notes a VA emergency room physician's note 
from January 2002 indicating that the veteran was denied 
Social Security Administration (SSA) benefits and that he 
appealed the decision.  This notation appears to be in 
connection with a back condition and, thus, does not appear 
to be relevant.  In addition, the veteran submitted a signed 
statement in January 2005 explicitly affirming that he is not 
receiving Social Security Disability benefits and that there 
is no new evidence for VA to consider.  The Board therefore 
finds the RO has satisfied its duty to assist the veteran in 
obtaining records in the custody of a federal department or 
agency.  38 C.F.R. § 3.159(c)(2); see Wood, supra.  

Finally, as the veteran was provided VA examinations in 
October 1997 and November 2005, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

In November 1986, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition.  
The veteran was notified of this decision that same month and 
he did not appeal.  Therefore, that decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial. Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion. Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

According to a March 1986 report from the Medical Examination 
Board, the veteran was diagnosed as having experienced a 
brief, reactive psychosis that was acute in nature, moderate 
in degree, and was treated and resolved.  The veteran was 
also diagnosed with having a chronic personality disorder.  
In June 1986, a VA examiner diagnosed adjustment disorder 
with mixed emotional features and determined the veteran's 
in-service psychiatric condition was caused by difficulties 
in the veteran's home life and in adjusting to the stresses 
of military life. 

Congenital or developmental defects, personality disorders, 
and mental deficiencies are not considered diseases or 
injuries for which compensation can be granted.  38 C.F.R. 
§ 3.303(c) (2005).  Because the evidence of record did not 
demonstrate a link between a current disability and the 
veteran's in-service psychiatric condition, the RO denied the 
veteran's service connection claim in its November 1986 
rating decision.  Therefore, to reopen his claim, the veteran 
must submit evidence relevant to demonstrating that he 
currently suffers from a disability for which service 
connection can be granted (the first element) and that there 
is a link between the current disability and the psychiatric 
disability he experienced in service (the third element).

Evidence submitted since the November 1986 denial of the 
veteran's service connection claim includes VAMC records from 
July 1997 to January 2006, VA examination reports from 
October 1997 and November 2005, and a transcript from the 
veteran's August 2005 hearing before an RO hearing officer.  
This evidence is new in that it contains records of 
psychiatric evaluations and treatment the veteran has 
received since his November 1986 denial.  The evidence is not 
material, however, because it does not relate to each 
essential element on which the most recent final denial was 
based. 

The evidence submitted since November 1986 includes VAMC 
medical records diagnosing the veteran with anxiety disorder.  
This evidence sufficiently relates to the first element of 
the service connection claim, that is, whether the veteran 
currently suffers from a disability.  However, this evidence 
still cannot help demonstrate the third element, that there 
is a link between any current disability and the disability 
he suffered in service.  

The VAMC records indicate that the veteran's July 1997 
hospitalization due to depression was mainly caused by the 
veteran's marital problems.  Other evidence from the VAMC 
reports indicates the veteran was later diagnosed with 
anxiety disorder with poor impulse control and panic attacks.  
These notes suggest links between the veteran's panic attacks 
and unemployment, health problems, financial problems, and 
issues related to his divorce.  The only referenced link 
between the veteran's current problems and his military 
service comes from the veteran himself.  

In July 1997, the veteran suggested that his depression began 
when he suffered a head injury in service.  The veteran and 
his father repeated this theory at the August 2005 hearing.  
As laypeople, however, the veteran and his father are only 
competent to state their observations regarding injury and to 
describe the veteran's symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  To be considered competent to 
diagnose a disability or to testify as to the cause of a 
current disability, an individual must possess the education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See id.  An October 1997 VA 
neurological examination report provides competent medical 
testimony that the veteran's conditions were most 
representative of psychological and behavior disorders rather 
than organic and neurological disease.  

The November 2005 VA examination report also provides 
competent medical evidence attributing the veteran's current 
mental disorder to causes that are not related to service.  
The examination report reflects diagnoses of panic disorder 
and anxiety disorder not otherwise specified.  The report 
further lists dysfunctional personality traits, physical 
health conditions, financial problems, and unemployment 
concerns and assigns a Global Assessment of Functioning (GAF) 
score of 58.  The examiner concluded that the veteran's 
current psychiatric disability was less likely as not caused 
by or a result of his military service.  

The veteran has not submitted evidence that is probative to 
demonstrating a link between a current mental disorder and an 
in-service disease or injury.  Thus, the evidence does not 
raise a reasonable possibility of substantiating the claim of 
service connection for hypertension, and his application to 
reopen this claim is denied.  38 C.F.R. § 3.156(a) (2005).  


ORDER

Because new and material evidence has not been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a mental disorder is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


